ADDENDUM This Addendum (“Addendum”), to the Debenture Number November 2007 101 dated November 13, 2007 (the "November Debenture") between Dutchess Private Equities Fund, Ltd ("Dutchess") and Somerset International, Inc. and all of its subsidiaries (the "Company"), and to the Debenture Number June 2007 101 dated June 12, 2007 (the “June Debenture”) between the Company and Dutchess, by and between the Company and Dutchess, is made this 8th day of September, 2008. WHEREAS, it is in the best interest of both parties to facilitate (the "Facilitation") the amendments in connection with the November Debenture and the June Debenture (collectively the “Debenture”). NOW, THEREFORE, in consideration of the premises and mutual covenants and agreements set forth herein and in reliance upon the representations and warranties contained herein, the parties hereto covenant and agree as follows: 1. Amendment to the June Debenture. a. The Debenture is hereby amended to DELETE in its entirety the Article 1 (a) and contemporaneously the Debenture is hereby amended to INSERT the following paragraph as the amended Article 1 (a): Article 1Interest. (a)The Company shall pay interest (“Interest”) at the rate of fourteen percent (14%) per annum, compounded daily, on the unpaid Face Amount of this Debenture at such times and in such amounts as outlined in this Article 1.The Company shall make mandatory monthly payments of interest (the “Interest Payments”), in an amount equal to twelve percent (12%) of the interest accrued on the principal balance of the Debenture from the last Interest Payment until such time as the current Interest Payment is due and payable, the remaining two percent (2%) of the interest shall accrue and be due and payable upon the Holder’s request or upon the Maturity Date.The Interest Payments shall commence on August 29, 2007 and shall continue each month while there is an outstanding balance on the Face Amount of the Debenture.The Interest Payments shall be paid the last day of each such month.The Holder shall retain the right, but not the obligation, to convert any Interest due and payable under this Debenture on terms outlined in Section 3 of this Debenture. (b)Any monies paid to the Holder in excess of the Interest due when paid shall be credited toward the redemption of the Face Amount of this Debenture. b. The Debenture is hereby amended to DELETE in its entirety the Section 2.1 (a) of Article 2 and contemporaneously the Debenture is hereby amended to INSERT the following paragraph as the amended Section 2.1 (a): (a)Commencing on December 30, 2007, the Company shall make monthly amortizing payments to the
